Citation Nr: 1206121	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a heart disorder other than atrial fibrillation as secondary to service-connected PTSD.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Brad S. DeFlumeri, Jr.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to November 1947.  His decorations and awards include the Asian Pacific Ribbon and Submarine Combat pin with one silver star.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from January 2009 and a May 2010 rating decisions issued by the Boston, Massachusetts, VA Regional Office (RO).  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record raises the issue of entitlement to a TDIU.  Therefore, the issue of entitlement to a TDIU has been included on the title page of this decision. 

The Veteran was afforded a personal hearing before a Decision Review Officer at the RO in November 2010.  In addition, he and his grandson testified before the undersigned Acting Veterans Law Judge via video-conference in November 2011.  Transcript at 11 (2011).  A transcript of each of the hearings has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disorder other than atrial fibrillation and an evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his atrial fibrillation is related to service-connected PTSD.  

2.  PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

3.  Service connection is in effect for atrial fibrillation, which has not been assigned a disability rating as of yet; PTSD, evaluated as 70 percent disabling; and bilateral slightly sloping sensorineural hearing loss, evaluated as 10 percent disabling.  

4.  Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Atrial fibrillation is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for 70 percent evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for atrial fibrillation, a 70 percent rating for PTSD, and entitlement to a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).     

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran has submitted copies of Board decisions pertaining to other Veterans, in which those Veteran's cardiac disorders were found to be linked to PTSD.  The facts and findings in the prior Board decisions pertain to those Veterans' cases and not to the case at hand.  The Board is not bound by findings found in previous Board decisions, and any findings made in prior Board decisions only pertain to the Veteran who submitted that appeal.  

In this case, there is evidence for and against the claim.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each of the opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In this regard, a May 2011 VA examiner stated that, as relevant to the question of the possible causal relationship between the Veteran's PTSD and cardiac pathology, he did not feel comfortable making any definitive statement.  The examiner noted that stress has been implicated in pathophysiogy of many disease, but he was not aware of any definite scientific evidence proving the causal relationship.

The Board notes that a bare conclusion unsupported by a rationale or clinical evidence diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Additionally, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As the May 2011 VA examiner's opinion is not conclusive in nature and is not supported by a well-reasoned rationale, the Board accords it little probative value.  

In contrast, there are numerous articles submitted by the Veteran pertaining to a relationship between PTSD and cardiac disorders, as well as a favorable private opinion.  In addition, the March 2008 VA examination report reflects an Axis I diagnosis of PTSD and an Axis III entry of cardiac fibrillation.  The Board notes that while the May 2011 VA opinion is to the effect that it is less than likely that the Veteran's cardiac disease is related to PTSD, it was noted that studies show some possible linkage of PTSD to cardiac disease.  In this regard, a May 2011 article states that studies indicate an increased risk of morbidity and disease, to include for cardiovascular disease, in Veteran's with combat-related PTSD compared to the risk for noncombat Veterans.  In addition, a June 2007 article from the Journal of the National Medical Association notes the following:

Components of PTSD include hyperarousality and physiological reactivity to events reminiscent of the original trauma.  These patients have increased sympathoadrenal activity, as evidenced by increased baseline heart rate; increased heart rate and blood pressure response to traumatic slides, sounds and scripts; increased startle reaction; and increased plasma epinephrine; norepinephrine and 24-hour urinary norephinephrine.  Hyperactivity of the sympathoadrenal axis might contribute to cardiovascular disease through the effects of the catecholamines on the heart, the vasculature and platelet function.  A psychobiological model based on allostatic load has also been proposed and states that chronic stressors over long durations of time lead to increased neural or neuroendocrine responses that have adverse effects on the body.  

Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In May 2011, the Veteran's private doctor stated that, while atrial fibrillation can be multifactorial, there was no denying that stress such as that associated with combat and combat-related PTSD can be contributory to the incidence of atrial fibrillation, and that a possible relationship between PTSD and atrial fibrillation cannot be denied.  The breadth and depth of the medical treatise evidence in this case is particularly probative in tipping the balance in favor of the Veteran.  

In this case, the Board has accorded more probative value to the private opinion, supported by medical evidence treatises, that tends to establish a direct relationship between the Veteran's atrial fibrillation and service-connected PTSD.     

In this case, the Board finds the evidence associating the Veteran's atrial fibrillation to his service-connected PTSD is in relative equipoise.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for atrial fibrillation secondary to PTSD is warranted.  

Increased Rating

The Veteran asserts entitlement to an initial evaluation in excess of 50 percent for PTSD.  Having considered the evidence, a finding in favor of a 70 percent rating is supportable.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code(DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  

The March 2008 VA examiner reported that the Veteran's life was quite narrowly constricted due to PTSD, noting that near-continuous anxiety, together with mood swings, depression, impaired concentration, abnormal memory, and pressured speech resulted in occasional interference in the performance of activities of daily living, as well as occupational and social impairment with reduced reliability and productivity.  In addition to the GAF of 50 assigned in March 2008, a GAF of 49 was assigned on VA examination in March 2011.  Relationship problems were attributed to the Veteran's chronic irritability suggestive of depression, and the examiner reported a degree of tangentiality, and obsessiveness associated with combat experiences during WWII.  

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

In this regard, deficiencies in the relevant areas have been documented throughout the appeal, and as noted by the March 2008 VA examiner, the Veteran's report of symptoms is reliable.  VA examiners have objectively confirmed PTSD symptoms affecting the Veteran's ability to function independently and resulting in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating are met for the entire appeal period.  See Fenderson, supra.  Consequently, the benefits sought on appeal are granted, in part.  The issue of entitlement to an initial rating in excess of 70 percent for PTSD is addressed in the Remand section and is remanded to the AOJ for additional development. 

TDIU

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).  

In this case, service connection is in effect for atrial fibrillation, which has not been assigned a disability rating as of yet; PTSD, evaluated as 70 percent disabling as assigned herein; and bilateral slightly sloping sensorineural hearing loss, evaluated as 10 percent disabling.  Therefore, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  As such, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Board notes that, while the Veteran has been unemployed since the 1980's, the question in a TDIU claim is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board finds there is competent evidence that establishes the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  While a medical professional has not specifically stated that the Veteran is unemployable, the March 2008 VA examination report indicates occupational impairment due to PTSD, and while it was noted to be on an occasional basis, the report of examination also notes PTSD interferes with the Veteran's ability to function independently.  In addition, positive findings on VA examination in March 2011 include near-continuous anxiety, tangentiality, impaired thinking, and pressured speech.  Additionally, an April 2011 VA treatment record reflects that the Veteran was extremely hearing impaired.  Also, a July 2011 VA examination reflects that the Veteran's bilateral hearing loss would have significant effects on his occupation as he would have difficulty hearing conversational speech.  Furthermore, the record shows continued treatment for atrial fibrillation with Coumadin. 

In this case, the Board will resolve all reasonable doubt in the Veteran's favor and find that his service-connected disabilities of atrial fibrillation, PTSD, and hearing loss preclude him from securing and following substantially gainful employment.  Therefore, the Board finds that a TDIU is warranted.


ORDER

Service connection for atrial fibrillation is granted.

An initial 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A TDIU is granted. 


REMAND

The Veteran seeks entitlement to a heart disorder other than atrial fibrillation and an evaluation in excess of 70 percent for PTSD.  To ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, remand is required.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

Pertaining to the Veteran's claim of entitlement to service connection for a heart disorder other than atrial fibrillation, the Board observes that the Veteran has been diagnosed with hypertension and congestive heart failure in addition to atrial fibrillation.  While there are many opinions pertaining to atrial fibrillation of record, such do not address the potential relationship between such other heart disorders and the Veteran's service-connected PTSD.  Moreover, as service connection for atrial fibrillation has been granted herein, the Board finds that an opinion regarding whether such service-connected disability caused or aggravated the Veteran's other heart disorders is necessary to decide the claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Additionally, the Veteran should be provided with VCAA notice as to this secondary aspect of his claim wile on remand.

Relevant to the Veteran's claim for an initial rating for PTSD in excess of 70 percent, further review of the record shows that the Veteran last underwent a VA examination for such disability in March 2011.  The Board, however, construes correspondence received in November 2011 as an assertion that his disability has worsened.  In light of the competent report of worsening symptoms, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

In the instant decision, the Board has granted a TDIU based on the Veteran's service-connected disabilities.  Although not rated as 100 percent disabling, for SMC purposes the condition satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

In addition, in this decision, service connection for atrial fibrillation has been granted.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the AOJ must determine whether the Veteran is entitled to SMC benefits under 38 U.S.C.A § 1114(s).  In this respect, the Board notes that a determination in regard to an evaluation in excess of 70 percent for PTSD and the initial assignment of a disability evaluation for the newly service-connected atrial fibrillation could affect the Veteran's claim for SMC in this instance.  As such, these issues are inextricably intertwined and adjudication of the SMC claim must be deferred pending adjudication of the increased rating claim and the assignment of the initial disability rating for atrial fibrillation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a heart disorder as secondary to his service-connected atrial fibrillation.

2.  The AOJ should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since March 2011.  After obtaining the necessary authorization forms from the Veteran, the AOJ should obtain any pertinent records and associate them with claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding treatment records have been obtained, afford the Veteran a VA examination in order to determine the current nature and etiology of his heart disorder other than atrial fibrillation.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all heart disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed heart disorder is caused or aggravated (permanently increased in severity) by service-connected PTSD and/or atrial fibrillation.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his heart disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After all outstanding treatment records have been obtained, afford the Veteran a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's PTSD and address whether his PTSD results in total social and occupational impairment.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should adjudicate the issue of entitlement to SMC based on a need for regular aid and attendance of another person, or on account of being housebound pursuant to the Court's holdings in Buie, supra, and Bradley, supra that require VA to maximize a Veteran's benefits.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


